In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2022 
LABORERS’ PENSION FUND and 
JAMES S. JORGENSEN, Administrator of the Fund, 
                                       Interpleader Plaintiffs, 

                                  v. 

ANKA V. MISCEVIC, 
              Interpleader Defendant‐Cross/Plaintiff‐Appellant, 
                                                                
                             v. 
 
ESTATE OF M.M., and 
SNEZANA J. KAPLAREVIC, Guardian of the Estate, 
                                  Cross/Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:16‐cv‐5865 — Charles P. Kocoras, Judge. 
                     ____________________ 

   ARGUED JANUARY 9, 2018 — DECIDED JANUARY 29, 2018 
               ____________________ 

   Before FLAUM, KANNE, and ROVNER, Circuit Judges. 
2                                                         No. 17‐2022 

    FLAUM,  Circuit  Judge.  In  January  2014,  Anka  Miscevic 
(“Anka”) killed her husband, Zeljko Miscevic (“Zeljko”). At a 
state criminal proceeding, the court determined that Anka in‐
tended to kill Zeljko without legal justification. However, the 
court also determined that Anka was insane at the time of the 
killing and found her not guilty of first degree murder by rea‐
son of insanity. Following the criminal trial, the Laborers’ Pen‐
sion Fund (the “Fund”) brought an interpleader action to de‐
termine  the  proper  beneficiary  of  Zeljko’s  pension  benefits. 
Anka claimed she was entitled to a Surviving Spouse Pension. 
The  Estate  of  M.M.  (Anka  and  Zeljko’s  child)  argued  that 
Anka was barred from recovering from the Fund by the Illi‐
nois slayer statute. After both parties filed motions seeking a 
judgment on the pleadings, the district court ruled in favor of 
the  Estate  of  M.M.  It  determined  that  the  Employee  Retire‐
ment Income Security Act (“ERISA”), 29 U.S.C. §§ 1001–1461, 
did not preempt the Illinois slayer statute, and that the statute 
barred even those found not guilty by reason of insanity from 
recovering from the deceased. We affirm.  
                           I. Background 
     The factual background is undisputed. On January 9, 2014, 
Anka  killed  her  husband  Zeljko  at  their  home.  The  State  of 
Illinois charged Anka with first degree murder. At the crimi‐
nal  trial,  the  parties  stipulated  to  the  details:  Anka  stabbed 
Zeljko with a large kitchen knife while he was asleep; Anka 
struck Zeljko in the head with a baseball bat in order to pre‐
vent him from calling the police; and Anka told the police that 
she loved Zeljko but killed him because “she feared that he 
intended to kill her and her family.” Anka has a history of se‐
rious  mental  illness,  including  paranoid  delusions,  and  has 
No. 17‐2022                                                           3

received mental health treatment. Anka and Zeljko had one 
living child, thirteen‐year‐old M.M. 
    At trial, Judge Liam Brennan of the Circuit Court of Du‐
Page County determined that the state established each ele‐
ment of first degree murder beyond a reasonable doubt. Spe‐
cifically, he found that “Anka Miscevic intended to kill Zeljko 
Miscevic without legal justification.” Judge Brennan also de‐
termined, however, that Anka established by clear and con‐
vincing evidence that she was insane at the time of the offense. 
Therefore, Judge Brennan found Anka not guilty by reason of 
insanity.  
    Prior to his death, Zeljko worked as a union laborer and 
earned a vested pension benefit from the Fund, to be paid to 
Zeljko upon his retirement as monthly annuity for his life. Ac‐
cording to the Fund’s governing documents, when a married 
participant  dies  before  the  benefit  commences,  the  partici‐
pant’s spouse receives a Surviving Spouse Pension, a monthly 
annuity payable for the spouse’s life. Where the deceased does 
not have a surviving spouse, the individual’s minor child re‐
ceives a Minor Child Benefit, a monthly benefit payable until 
the child reaches the age of twenty‐one. After Zeljko’s death, 
both Anka and the Estate of M.M. sought to recover Zeljko’s 
pension benefits. The Fund and its administrator filed an in‐
terpleader action to determine the proper beneficiary.  
    Neither the Fund’s documents nor ERISA address whether 
a claimant who killed the Fund participant can receive a ben‐
efit.  However,  a  section  of  the  Illinois  Probate  Act  of  1975, 
known as the “slayer statute,” provides that “[a] person who 
intentionally  and  unjustifiably  causes  the  death  of  another 
shall not receive any property, benefit, or other interest by rea‐
son of the death.” 755 Ill. Comp. Stat. 5/2‐6. A determination 
4                                                           No. 17‐2022 

of whether the statute applies “may be made by any court of 
competent jurisdiction separate and apart from any criminal 
proceeding  arising  from  the  death.”  Id.  In  such  a  situation, 
“[t]he  property,  benefit,  or  other  interest  shall  pass  as  if  the 
person causing the death died before the decedent.” Id.  
    Both Anka and the Estate of M.M. moved for judgment on 
the  pleadings.  The  Estate  of  M.M.  argued  that  the  Illinois 
slayer statute barred Anka from recovery. Anka claimed that 
ERISA  preempts  the  slayer  statute,  or  alternatively,  that  the 
statute  does  not  apply  because  she  was  found  not  guilty  of 
Zeljko’s murder by reason of insanity. On March 24, 2017, the 
district  court  granted  the  Estate  of  M.M.’s  motion  for  judg‐
ment  on  the  pleadings,  concluding  that  ERISA  does  not 
preempt the Illinois slayer statute and that the slayer statute 
barred Anka from receiving benefits from the Fund. This ap‐
peal followed. 
                            II. Discussion 
    “We  review  de  novo  the  district  court’s  order  granting 
judgment on the pleadings.” Int’l Union of Operating Eng’rs Lo‐
cal 139 v. Schimel, 863 F.3d 674, 677 (7th Cir. 2017). Likewise, 
we review de novo a district court’s preemption ruling. Kolbe 
& Kolbe Health & Welfare Benefit Plan v. Med. Coll. of Wis., Inc., 
657 F.3d 496, 504 (7th Cir. 2011). 
A. ERISA Preemption 
    ERISA’s preemption clause states that ERISA “shall super‐
sede any and all State laws insofar as they may now or here‐
after  relate  to  any  employee  benefit  plan”  described  by 
ERISA. 29 U.S.C. § 1144(a). The key to determining whether 
the  preemption  clause  applies  is  the  interpretation  of  the 
words “relate to.” Kolbe, 657 F.3d at 504. “A law ‘relates to’ an 
No. 17‐2022                                                          5

employee benefit plan if it has a connection with or reference 
to  such  a plan.” Id.  Therefore, ERISA  “preempts a  state law 
claim if the claim requires the court to interpret or apply the 
terms of an employee benefit plan.” Id. (quoting Collins v. Ral‐
ston Purina Co., 147 F.3d 592, 595 (7th Cir. 1998)). 
    While ERISA is expansive, it does not preempt a state law 
claim  “merely  because  it  requires  a  cursory  examination  of 
ERISA  plan  provisions.”  Id.  (quoting  Trs.  of  AFTRA  Health 
Fund  v.  Biondi,  303  F.3d  765,  780  (7th  Cir.  2002)).  Indeed, 
“[s]ome state actions may affect employee benefit plans in too 
tenuous, remote, or peripheral a manner to warrant a finding 
that the law ‘relates to’ the plan.” Shaw v. Delta Airlines, Inc., 
463 U.S. 85, 100 n.21 (1983). And where the state law is “a tra‐
ditional area of state regulation,” the party seeking preemp‐
tion must overcome “‘the starting presumption that Congress 
does not intend to supplant state law.’” Biondi, 303 F.3d at 775 
(quoting De Buono v. NYSLA‐ILA Med. & Clinical Servs. Fund, 
520 U.S. 806, 814 (1997)). In short: 
       [T]o determine whether a state law has the for‐
       bidden  connection  [to  ERISA],  we  look  both  to 
       the objectives of the ERISA statute as a guide to 
       the scope of the state law that Congress under‐
       stood would survive, as well as to the nature of 
       the effect of the state law on ERISA plans. 
Egelhoff v. Egelhoff, 532 U.S. 141, 147 (2001) (internal quotation 
marks  omitted)  (quoting  Cal.  Div.  of  Labor  Standards  Enf’t  v. 
Dillingham Constr., N.A., Inc., 519 U.S. 316, 325 (1997)); see also 
Kolbe, 657 F.3d at 504 (“The question whether a certain state 
action is preempted by federal law is one of congressional in‐
tent.” (quoting Ingsersoll–Rand Co. v. McClendon, 498 U.S. 133, 
137–38 (1990))).  
6                                                                    No. 17‐2022 

     In Egelhoff, the Supreme Court held that ERISA preempted 
a Washington statute which provided that a dissolved or in‐
validated marriage would revoke earlier beneficiary designa‐
tions  to  the  former  spouse.1  532  U.S.  at  144–152.  First,  the 
Court held that “[t]he statute [bound] ERISA plan administra‐
tors to a particular choice of rules for determining beneficiary 
status,”  noting  that “[t]he administrators [were required to] 
pay  benefits  to  the  beneficiaries  chosen  by  state  law,  rather 
than to those identified in the plan documents.” Id. at 147. Sec‐
ond,  the  Court  determined  that  the  statute  “govern[ed]  the 
payment of benefits, a central matter of plan administration.” 
Id.  at  148.  Finally,  the  Court  stressed  that  the  statute  “inter‐
fere[d] with nationally uniform plan administration” because 
“[u]niformity is impossible … if plans are subject to different 
legal  obligations  in  different  States.”2  Id.  In  sum,  the  Court 

                                                      
1 At the time, that statute stated:  

          If  a  marriage  is  dissolved  or  invalidated,  a  provision 
          made  prior  to  that  event  that  relates  to  the  payment  or 
          transfer at death of the decedent’s interest in a nonprobate 
          asset in favor of or granting an interest or power to the 
          decedent’s former spouse is revoked. A provision affected 
          by this section must be interpreted, and the nonprobate 
          asset affected passes, as if the former spouse failed to sur‐
          vive the decedent, having died at the time of entry of the 
          decree of dissolution or declaration of invalidity.  
Egelhoff, 532 U.S. at 144 (quoting Wash. Rev. Code § 11.07.010(2)(a) (1994)). 
The  statute  applies  to  “all  nonprobate  assets,”  including  an  “employee 
benefit plan.” Id. (quoting Wash. Rev. Code § 11.07.010(1), (5)(a)). 
2 The Court noted that plan administrators would be required to “famil‐

iarize themselves with state statutes so that they can determine whether 
the named beneficiary’s status ha[d] been ‘revoked’ by operation of law.” 
Egelhoff, 532 U.S. at 148–49.  
No. 17‐2022                                                              7

concluded that the Washington statute “directly conflict[ed] 
with  ERISA’s  requirements  that  plans  be  administered,  and 
benefits  be  paid,  in  accordance  with  plan  documents,”  and 
therefore,  “impose[d]  ‘precisely the  burden  that  ERISA  pre‐
emption was intended to avoid.’” Id. at 150 (quoting Fort Hal‐
ifax Packing Co., Inc. v. Coyne, 482 U.S. 1, 10 (1987)).  
    Anka argues that the Court’s opinion in Egelhoff “compels 
a  conclusion  that  [the  Illinois  slayer  statute]  is  preempted.” 
She maintains that based on Egelhoff, “the only logical conclu‐
sion that may be drawn with respect to [the Illinois slayer stat‐
ute] is that it is preempted pursuant to [ERISA] as a law that 
‘relates to’ employee benefit plans.” We disagree. 
    Critically, the Court in Egelhoff commented that slayer stat‐
utes present a different question than the Washington statute 
at issue in that case. The Court acknowledged that, “[i]n the 
ERISA  context,  …  ‘slayer’  statutes  could  revoke  the  benefi‐
ciary status of someone who murdered a plan participant.” Id. 
at 152. Nevertheless, the Court stressed “that the principle un‐
derlying  the  statutes—which  have  been  adopted  by  nearly 
every State—is well established in the law and has a long his‐
torical  pedigree  predating  ERISA.”  Id.  It  opined  that,  “be‐
cause the statutes are more or less uniform nationwide, their 
interference with the aims of ERISA is at least debatable.” Id. 
Eight years later, the Court again declined to address whether 
ERISA preempts state slayer laws. See Kennedy v. Plan Adm’r 
for DuPont Sav. & Inv. Plan, 555 U.S. 285, 304 n.14 (2009). 
   Since  Egelhoff,  no  federal  court  of  appeals  has  faced  the 
question  of  whether  ERISA  preempts  state  slayer  statutes.3 

                                                     
3 Prior to Egelhoff, in an unpublished opinion, the Ninth Circuit declined 

to resolve whether ERISA preempted the Oregon slayer statute “because 
8                                                                     No. 17‐2022 

But many district courts have. The majority of those courts, 
though  ultimately  declining  to  resolve  the  question,  have 
noted  that  Egelhoff  seems  to  suggest  that  ERISA  does  not 
preempt state slayer statutes.4 And a few courts have explic‐
itly held that ERISA does not preempt a state slayer statute. 
See, e.g., Hartford Life & Accident Ins. Co. v. Rogers, No. 3:13‐cv‐
101, 2014 WL 5847548, at *2–3 (D.N.D. Nov. 12, 2014) (“ERISA 
does  not  preempt  North  Dakota’s  slayer  statute  because 
awarding benefits to the defendant … is contrary to  federal 
common  law  and  congressional  intent  for  ERISA.”);  Union 
Sec. Life Ins. Co. of N.Y. v. JJG‐1994, No. 1:10‐cv‐00369, 2011 WL 
3737277, at *2 (N.D.N.Y. Aug. 24, 2011) (concluding that “New 
York’s slayer rule … is not preempted by ERISA” because it is 
“of  general  application  …  [and  its]  effect  on  ERISA  is  inci‐
dental” (quoting Aetna Life Ins. Co. v. Borges, 869 F.2d 142, 146 
(2d Cir. 1989))); Mack v. Estate of Mack, 206 P.3d 98, 110 (Nev. 
2009)  (“We  conclude  that  the  Nevada  slayer  statute  is  not 
preempted by ERISA, as the application of this statute will not 
                                                      
the outcome of [the] case would be the same either way.” Standard Ins. Co. 
v. Coons, No. 96‐36299, 1998 WL 115579, at *1 (9th Cir. Mar. 16, 1998). 
4  See,  e.g.,  Life  Ins.  Co.  of  N.  Am.  v.  Camm,  No.  4:02‐cv‐00106,  2007  WL 

2316480, at *4–5 (S.D. Ind. Aug. 6, 2007); Prudential Ins. Co. of Am. v. Da‐
vidson,  No.  1:14‐cv‐1879,  2015  WL  4734746,  at  *7  n.7  (N.D.  Ga.  Aug.  10, 
2015); Bean v. Alcorta, No. SA:14‐cv‐604, 2015 WL 4164787, at *7 (W.D. Tex. 
July 9, 2015); Box v. Goodyear Tire & Rubber Co., 51 F. Supp. 3d 1147, 1153 & 
n.3 (N.D. Ala. 2014); In re Estate of Burkland, No. 11‐5024, 2012 WL 13550, 
at *6 & n.8 (E.D. Pa. Jan. 3, 2012); UNUM Life Ins. Co. of Am. v. Mack, No. 
3:04‐cv‐247, 2011 WL 2470668, at *1 (W.D.N.C. June 21, 2011); Honeywell 
Sav. & Ownership Plan v. Jicha, No. 08‐4265, 2010 WL 276237, at *5 (D.N.J. 
Jan. 15, 2010); Nale v. Ford Motor Co. UAW Ret. Plan, 703 F. Supp. 2d 714, 
722 (E.D. Mich. 2010); Atwater v. Nortel Networks, Inc., 388 F. Supp. 2d 610, 
614–15 (M.D.N.C. 2005); Admin. Comm. for the H.E.B. Inv. & Ret. Plan v. Har‐
ris, 217 F. Supp. 2d 759, 761–62 (E.D. Tex. 2002). 
No. 17‐2022                                                                       9

affect the determination of an employee’s eligibility for bene‐
fits or the impact on the method of calculating benefits due.” 
(citation omitted)).5 At least two courts also reached this con‐
clusion prior to Egelhoff. See New Orleans Elec. Pension Fund v. 
Newman,  784  F.  Supp.  1233,  1236  (E.D.  La.  1992);  Mendez‐
Bellido v. Bd. of Trs. of Div. 1181, A.T.U. N.Y. Emps. Pension Fund 
& Plan, 709 F. Supp. 329, 331 (E.D.N.Y. 1989). 
    We agree with those courts that have held that ERISA does 
not preempt slayer statutes. Slayer laws are an aspect of fam‐
ily law, a traditional area of state regulation. See Egelhoff, 532 
U.S. at 152 (“[T]he principle underlying [slayer] statutes … is 
well established in the law.”); Manning v. Hayes, 212 F.3d 866, 
872 (5th Cir. 2000) (noting that “the law of family relations,” 
including the “fairly uniform set of state laws” describing the 

                                                      
5 Anka  points  to  just  two  state  court  opinions  that  hold  that  ERISA 
preempts a state slayer statute. See Herinckx v. Sanelle, 385 P.3d 1190, 1195–
97 (Or. Ct. App. 2016) (holding that, because the statute “both ‘governs … 
a central matter of plan administration’ and ‘interferes with nationally uni‐
form  plan  administration,’  it  has  a  ‘prohibited  connection  with  ERISA 
plans’ and ‘relates to’ ERISA.” (alteration in original) (quoting Egelhoff, 532 
U.S. at 147–48)); Ahmed v. Ahmed, 817 N.E.2d 424, 431 (Ohio Ct. App. 2004) 
(holding that slayer statutes “‘implicate[] an area of core ERISA concern’ 
by obliging ERISA plan administrators to ‘pay benefits to the beneficiaries 
chosen by state law, rather than those identified in the plan documents.’” 
(quoting Egelhoff, 532 U.S. at 147)). It is true, as those courts point out, that 
states’ slayer statutes have at least some variety. See Ahmed, 817 N.E.2d at 
430–31; Herinckx, 385 P.3d 1190, 1196–97. But we disagree with the conclu‐
sion that state slayer statutes interfere with the nationally uniform plan 
administration. Indeed, the Ahmed court’s view that, “[f]or all intents and 
purposes, slayer statutes affect the administration of ERISA plans in the 
same  manner  as  the  statute  discussed  in  Egelhoff,”  817  N.E.2d  at  430,  is 
puzzling  given  that  Egelhoff  suggested  that  slayer  statutes  do  not  affect 
ERISA in the same way as the statute in that case. See 532 U.S. at 152. 
10                                                       No. 17‐2022 

slayer  law  principle,  has  “traditionally  been  a  fairly  sacro‐
sanct  enclave  of  state  law”).  Thus,  to  demonstrate  preemp‐
tion, Anka “bears ‘[a] considerable burden’” and must over‐
come  the  “starting  presumption”  that  Congress  did  not  in‐
tend  to  supplant  this  “traditional  area  of  state  regulation.” 
Biondi, 303 F.3d at 775 (quoting De Buono, 520 U.S. at 814); see 
also Egelhoff, 532 U.S. at 151 (“There is indeed a presumption 
against  pre‐emption  in  areas  of  traditional  state  regulation 
such as family law.”).  
    Anka cannot overcome that presumption. In Egelhoff, the 
Court held that the “presumption [was] overcome” because 
“Congress  ha[d]  made  clear  its  desire  for  preemption.”  532 
U.S. at 151. Specifically, the Court held that “the Washington 
statute  ha[d]  a  prohibited  connection  with  ERISA  plans”;  it 
“implicate[d]  an  area  of  core  ERISA  concern”  and  “inter‐
fere[d]  with  nationally  uniform  plan  administration.”  Id.  at 
147–48. Here, in contrast, Anka failed to show that Congress 
intended to preempt ERISA. Unlike the Washington statute at 
issue in Egelhoff, the axiom that an individual who kills a plan 
participant cannot recover plan benefits is a well‐established 
legal  principle  which  predates  ERISA.  Id.  at  152.  Indeed,  as 
courts have stated, “Congress could not have intended ERISA 
to allow one spouse to recover benefits after intentionally kill‐
ing the other spouse.” Conn. Gen. Life Ins. Co. v. Riner, 351 F. 
Supp. 2d 492, 497 (W.D. Va. 2005), aff’d, 142 F. App’x 690 (4th 
Cir.  2005);  see  also  Hartford  Life  &  Acc.  Ins.  Co.,  2014  WL 
5847548, at *2; Admin. Comm. for the H.E.B. Inv. & Ret. Plan v. 
Harris, 217 F. Supp. 2d 759, 761 (E.D. Tex. 2002). Accordingly, 
we  hold,  consistent  with  the  Court’s  dicta  in  Egelhoff,  that 
ERISA does not preempt the Illinois slayer statute. 
       
No. 17‐2022                                                           11

B. The Illinois Slayer Statute 
     Because ERISA does not preempt the Illinois slayer statute, 
we must next determine whether, as a matter of Illinois law, 
the slayer statute applies where the deceased was killed by an 
individual found not guilty by reason of insanity. The Illinois 
slayer statute provides that “[a] person who intentionally and 
unjustifiably causes the death of another shall not receive any 
property, benefit, or other interest by reason of the death.” 755 
Ill. Comp. Stat. 5/2‐6 (emphases added). Thus, our task is to 
determine whether Anka, who was found not guilty by rea‐
son of insanity at a criminal proceeding, “intentionally” and 
“unjustifiably” caused Zeljko’s death. 
    We  “must  defer  to  a  state  court’s  interpretation  of  the 
state’s statute.” Williams v. Duckworth, 738 F.2d 828, 833 (7th 
Cir. 1984); see also L.S. Heath & Son, Inc. v. AT & T Info. Sys., 
Inc., 9 F.3d 561, 574 (7th Cir. 1993), as amended on denial of rehʹg 
(Dec. 8, 1993), and abrogated on other grounds by Lexmark Intʹl, 
Inc.  v.  Static  Control  Components,  Inc.,  134  S.  Ct.  1377  (2014) 
(“Of course, federal courts are bound to state court precedents 
in interpreting state  law.”). “In  the absence of a decision by 
the highest state court, … [d]ecisions of intermediate appel‐
late state courts generally control unless there are persuasive 
indications that the highest state court would decide the issue 
differently.” L.S. Health & Son, 9 F.3d at 574. While the Illinois 
Supreme Court has not spoken  on whether the current ver‐
sion  of  the  Illinois  slayer  statute  applies  to  an  individual 
found not guilty of murder by reason of insanity, the Appel‐
late  Court  of  Illinois  squarely  addressed  the  issue  in 
Dougherty v. Cole, 934 N.E.2d 16 (Ill. App. Ct. 2010). 
12                                                            No. 17‐2022 

    The factual scenario in Dougherty is much the same as the 
one presented here. After stabbing his mother to death, a de‐
fendant testified during his criminal trial that he acted “at the 
direction of a voice inside his head” because that voice “‘told’ 
[him] she was the enemy.” Id. at 21. The criminal trial court 
determined that the defendant “intended to kill [his mother] 
but lacked criminal intent due to mental illness,” as “he was 
incapable of appreciating the criminality of his conduct.” Id. 
It thus held he was not guilty by reason of insanity. Id. Later, 
the  Appellate  Court  of  Illinois  was  tasked  to  determine 
whether the Illinois slayer statute barred the defendant from 
inheriting from his deceased mother. 
    The court first examined the Illinois slayer rule’s history. It 
noted  that  until  1983,  the  statute  stated:  “[a]  person  who  is 
convicted of the murder of another shall not inherit from the 
murdered person.” Id. at 19 (emphasis added). Thus, based on 
pre‐1983  Illinois  law,  “[w]here  an  insane  beneficiary  … 
kill[ed] the assured under such circumstances as would cause 
the killing to be murder if the beneficiary were sane, such kill‐
ing [did] not cause a forfeiture of the policy, nor bar[red] his 
right to recovery for the insurance money.” Blair v. Travelers 
Ins. Co., 174 N.E.2d 209, 211 (Ill. App. Ct. 1961) (alteration in 
original)  (quoting  Holdom  v.  Grand  Lodge  of  Ancient  Order  of 
United  Workmen,  43  N.E.  772,  774  (Ill.  1895));  see  also  Lincoln 
Nat. Life Ins. Co. v. Johnson, 669 F. Supp. 201, 203 (N.D. Ill. 1987) 
(concluding,  based  on  pre‐1983  Illinois  law,  that  “it  is  clear 
that the murderous beneficiary rule … [did] not apply where 
the killer was insane at the time of the killing”).6 

                                                       
6 Although Johnson was decided in 1987, the killing at issue in that case 

occurred in 1982, so the pre‐1983 rule for insane killers applied. 
No. 17‐2022                                                                13

    In  1983,  the  statute  was  amended  to  its  current  form. 
Dougherty,  934  N.E.2d  at  19.  According  to  the  court,  “[t]his 
change significantly broadened the scope of beneficiaries who 
fell under the statute from only those convicted of murder to 
anyone  who  intentionally  and  unjustifiably  causes  a  death, 
without regard to whether a criminal conviction results there‐
from.” Id. at 20; see also In re Estate of Vallerius, 629 N.E.2d 1185, 
1188 (Ill. App. Ct. 1994) (“Obviously, the statute as amended 
in 1983 is, by design, much broader and more comprehensive 
….”);  In  re  Estate  of  Hook,  566  N.E.2d  759,  767  (Ill.  App.  Ct. 
1991) (“[W]hile the prior [slayer statute] required conviction 
of the murder of another before a person could be barred from 
inheriting or receiving distribution from the estate of the mur‐
dered decedent, conviction of first or second degree murder 
under  the  present  Act  is  not  required ….”  (citations  omit‐
ted)).7  
    The court in Dougherty also examined the legislative his‐
tory of the 1983 amendment, and noted that one representa‐
tive  “appear[ed]  to  make  the  point  that  the  law  at  the  time 
prohibited a convicted killer from inheriting, and the amend‐
ment to the law would extend the bar from taking to acquit‐
ted, insane killers who killed intentionally and unjustifiably.” 
934 N.E.2d at 22. The court thus determined that by passing 
the amendment, the Illinois legislature superseded the prior 
slayer rule regarding insane killers. Id. at 20; see also State Farm 
Life Ins. Co. v. Smith, 363 N.E.2d 785, 786 (Ill. 1977). In sum, the 

                                                     
7 But see Johnson, 669 F. Supp. at 203 n.1 (opining that the 1983 amendment 

“appears … not to have significantly altered the prior law on this subject”); 
State Farm Life Ins. Co. v. Davidson, 495 N.E.2d 520, 521 (Ill. App. Ct. 1986) 
(“[T]he amended version of [the slayer statute] in no way alters prior law, 
but is rather a legislative codification of Illinois decisions.”). 
14                                                               No. 17‐2022 

court held that “[w]here … an individual was insane for crim‐
inal purposes but nevertheless cognizant he was killing a per‐
son, the Slayer Statute will prevent him from benefitting from 
his actions.” Dougherty, 934 N.E.2d at 22.  
    There  is  no  evidence  that  the  Illinois  Supreme  Court 
would disagree with the Dougherty court’s analysis. Indeed, a 
textual examination of the Illinois slayer statute and the Illi‐
nois insanity statute leads to the same conclusion.8 The slayer 
statute applies to bar recovery from any person who “inten‐
tionally and unjustifiably causes the death of another.” 755 Ill. 
Comp. Stat. 5/2‐6 (emphases added). And the Illinois insanity 
statute provides that “[a] person is not criminally responsible 
for conduct if at the time of such conduct, as a result of mental 
disease or mental defect, he lacks substantial capacity to appreci‐
ate the criminality of his conduct.” 720 Ill. Comp. Stat. 5/6‐2 (em‐
phasis added). Put simply, an individual may not appreciate 
the criminality of her conduct, but still have “intentionally” 
and “unjustifiably” caused a death. Indeed, in this case, the 
judge  at  Anka’s  criminal  trial  made  an  explicit  finding  that 
Anka  “intended”  to  murder  Zeljko  “without  justification,” 
despite concluding Anka was not guilty by reason of insanity.  
   The district court’s conclusion in this regard is supported 
by the facts. First, Anka intended to kill Zeljko. As the district 

                                                       
8 It is true that the Illinois legislature could have been more specific. For 

example, the Ohio slayer statute states that “no person who is convicted 
of, pleads guilty to, or is found not guilty by reason of insanity of [murder] … 
shall in any way benefit by the death.” Ohio Rev. Code. Ann. § 2105.19(A) 
(emphasis added). But contrary to Anka’s suggestion, the mere fact that 
the Illinois statute does not specifically “address the situation of acquittal 
by reason of insanity” does not mean that the statute does not encompass 
such a situation. 
No. 17‐2022                                                        15

court properly reasoned, in analyzing the intent requirement 
of the Illinois slayer statute, “we do not consider criminal in‐
tent (‘mens rea’), we consider civil intent. Civil intent only re‐
quires showing that a person intended his or her actions; there 
is no requirement that the person have knowledge that his or 
her actions were wrongful.” Laborers’ Pension Fund v. Miscevic, 
No.  1:16‐cv‐5865,  2017  WL  5904664,  at  *1  (N.D.  Ill.  Mar.  24, 
2017); accord Osman v. Osman, 737 S.E.2d 876, 880 (Va. 2013). 
Here, Anka intentionally stabbed Zeljko in his sleep and in‐
tentionally hit Zeljko in the head with a baseball bat to pre‐
vent him from calling the police. To be sure, like the killer in 
Dougherty, Anka was unable to appreciate the criminality of 
her  conduct.  But  also  like  the  killer  in  Dougherty,  Anka  in‐
tended her actions. 
    Second, the killing was unjustifiable. An insanity defense is 
an  “excuse”  defense,  not  a  “justification”  defense,  and 
“[c]riminal  law  theorists  have  long  distinguished  between 
[these] two types of affirmative defenses.” Russell D. Covey, 
Temporary Insanity: The Strange Life and Times of the Perfect De‐
fense, 91 B.U. L. Rev. 1597, 1632 (2011). In fact, “insanity and 
justification are directly at odds.” Id. at 1641. “Justification … 
suggests  praise  for  persons  who  are  able  to  see  situations 
clearly and exercise sound judgment under difficult circum‐
stances. Insanity suggests tolerance or empathy for those who 
cannot see clearly at all.” Id. at 1642. Put another way, justifi‐
cation defenses, like self‐defense, allow “action which society 
otherwise  seeks  to  prevent  [to]  become[]  permissible  under 
the circumstances.” People v. Allegri, 487 N.E.2d 606, 608 (Ill. 
1985). In contrast, excuse defenses, like insanity, “do[] not turn 
unacceptable behavior into permissible conduct, but only ex‐
cuse[] the individual from criminal punishment for having vi‐
olated a penal statute.” Id.; see also Osman, 737 S.E.2d at 880–
16                                                              No. 17‐2022 

81 (“[A] person who has committed a justifiable homicide is 
not a person who has committed a ‘wrong’ .... A person who 
committed an excusable homicide, however, may have com‐
mitted  a  wrong  in  the  initial  provocation.”).  Thus,  while 
Anka’s killing is excused because she “lack[ed] substantial ca‐
pacity to appreciate the criminality of [her] conduct,” it is not 
justified. See 720 Ill. Comp. Stat. 5/6‐2. 
    Anka seeks to save her argument by asking us to look to 
other state courts. States are split as to “whether the insanity 
defense  to  criminal  liability  also  applies  as  a  defense  to  the 
application of the slayer statute.” Boyd v. Boyd, 149 F. Supp. 3d 
1331, 1336 (N.D. Ala. 2016) (declining to reach the issue). On 
the one hand, several states have determined that a finding of 
not guilty by reason of insanity negates a bar to inheritance. 
See, e.g., In re Armstrong, 170 So.3d 510, 516 (Miss. 2015) (“Be‐
cause an insane person lacks the requisite ability to willfully 
kill  another  person,  the  Slayer  Statute  is  not  applicable  in 
cases where the killer is determined to be insane at the time 
of killing.”); In re Valamudi Estate, 443 A.2d 1113, 1117 (N.J. Su‐
per. Ct. Law Div. 1982) (“[T]he perpetrator of a homicidal act 
committed while legally insane cannot be, as a matter of law, 
one ‘who intentionally kills’ within the meaning of [the New 
Jersey slayer statute].”); Simon v. Dibble, 380 S.W.2d 898, 899 
(Tex. Civ. App. 1964) (concluding that an insane person is “not 
capable of willfully taking [a] life”).9  

                                                       
9 In other instances where a state court determined a slayer statute did not 

apply to individuals found not guilty by reason of insanity, the state’s stat‐
ute had more restrictive requirements than Illinois. One required a killing 
to be intentional and felonious. See, e.g., Ford v. Ford, 512 A.2d 389, 397–99 
(Md. 1986). Other states required a killing to be intentional (or willful) and 
unlawful. See, e.g., In re Estate of Brumage, 460 So.2d 989, 990–91 (Fla. Dist. 
No. 17‐2022                                                                       17

     On the other hand, other state courts have held that their 
slayer statutes do bar individuals found not guilty by reason 
of  insanity  from  recovering  benefits.  See,  e.g.,  Osman,  737 
S.E.2d at 879–80 (concluding that even though the defendant 
“avoided  criminal  sanctions  because,  due  to  his  mental  ill‐
ness, he  did  not understand his  actions were wrongful,”  he 
still “intended his actions”); In re Estate of Kissinger, 206 P.3d 
665, 671 (Wash. 2009) (en banc) (holding that the slayer statute 
applied because “the trial court made very specific findings 
of fact and conclusions of law and determined that [the indi‐
vidual] acted with premediated intent”). 
    Ultimately, regardless of other state courts’ interpretations 
of other states’ slayer statutes, we are tasked with determining 
how  the  Illinois  Supreme  Court  would  interpret  the  Illinois 
slayer statute. In Dougherty, the Appellate Court of Illinois is‐
sued a clear and well‐reasoned opinion: the Illinois slayer stat‐
ute applies to bar recovery by individuals who committed a 
killing but were found not guilty of murder by reason of in‐
sanity. We have no reason to believe that the Illinois Supreme 
Court would disagree with this decision. Therefore, we con‐
clude  the  Illinois  slayer  statute  bars  Anka  from  recovering 
from Zeljko’s pension benefits.  
                                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                                     
Ct. App. 1984); Estates of Ladd v. Ladd, 153 Cal. Rptr. 888, 891–94 (Ct. App. 
1979); Quick v. United Benefit Life Ins. Co., 213 S.E.2d 563, 567 (N.C. 1975). 
And  some  states  required  the  killer  to  be  criminally  convicted.  See,  e.g., 
Turner v. Estate of Turner, 454 N.E.2d 1247, 1252 (Ind. Ct. App. 1983); In re 
Hoffman’s Estate, 39 Pa. D. & C. 208, 209 (Orphans’ Ct. 1940).